Citation Nr: 1404522	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-14 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability, to include as secondary to service-connected disability.

2.  Entitlement to service connection for a psychiatric disorder to include depression and major depressive disorder, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In his June 2008 claim for benefits, the Veteran contends he is entitled to service connection for depression.  The Board has recharacterized his claim more generally as one of entitlement to service connection for a psychiatric disorder to include depression and major depressive disorder (MDD).  See Clemmons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record). 

In his March 2010 substantive appeal, the Veteran requested a videoconference hearing; however, he withdrew his hearing request in July 2011.  See 38 C.F.R. §§ 20.702(e), 20.704(e) (2013).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that in addition to the Veteran's claims of entitlement to service connection for a low back disability and a psychiatric disorder on a direct basis, he has additionally claimed or the evidence raises the issue of entitlement to service connection for each claim as secondary to a service-connected disability.  A review of the claims file reveals that the Veteran has not been provided notice on how to substantiate a claim for service connection on a secondary basis.  Accordingly, upon remand, such notice should be provided.  See 38 C.F.R. § 3.310 (2013).  

With respect to the Veteran's claim of service connection for a low back disability, to include as secondary to his service-connected right ankle strain, the Veteran was afforded a VA examination in March 2013.  The examination report included a medical opinion specifically addressing whether the Veteran's low back disability was caused or aggravated by his service-connected disability; however, the April 2013 Supplemental Statement of the Case (SSOC) does not address this important evidence regarding his claimed theory of entitlement on a secondary basis.  Thus, the RO must issue an SSOC that includes consideration of the above evidence.  See 38 C.F.R. § 19.31(b)(3) (2013).  

With respect to the Veteran's claim of service connection for a psychiatric disorder to include depression and MDD, the evidence of record raises the issue of whether he is entitled to service connection for a psychiatric disorder as secondary to his service-connected right ankle or his low back disability for which he is currently seeking service connection.  See May 2012 VA examination report.  The Board finds that the May 2012 VA examination is inadequate to address the raised theory of secondary service connection, as it lacks the necessary opinions relevant to the issue.  Thus, remand is necessary for additional development under the duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a notice letter advising him of how to substantiate claims of entitlement to service connection for a low back disability and for a psychiatric disorder, to include depression and MDD, on a secondary basis to his service-connected disability or disabilities. 

Depending on the Veteran's response, any and all assistance due the Veteran must then be provided by VA.

2.  Upon completion of the above development, schedule the Veteran for a VA examination for the purpose of determining the current nature and etiology of his psychiatric disorder, to include MDD and depression.  The examiner should review the claims file in conjunction with the examination, and all tests and studies deemed necessary by the examiner should be performed.  The examiner is asked to provide the following opinions:

(a)  For each diagnosed psychiatric disorder, to include depression and MDD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder is etiologically related to the Veteran's service.  

(b)  For each diagnosed psychiatric disorder, to include depression and MDD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder was caused by the service-connected right ankle strain.  

(c)  For each diagnosed psychiatric disorder, to include depression and MDD, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the psychiatric disorder was aggravated (permanently increased in severity beyond the natural progress of the condition) by the service-connected right ankle strain.  If aggravation is found, the examiner should provide the baseline manifestations of the Veteran's psychiatric disability prior to aggravation, and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.  

The examiner should provide a complete rationale for any and all conclusions reached.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

3.  After ensuring that the requested actions are completed, readjudicate claims on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


